Citation Nr: 0214163	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for prostatic 
enlargement, claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for left lung fibrosis, 
claimed as a result of asbestos exposure.  



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from April 1961 to October 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims and the evidence necessary to substantiate the 
claims.

2.  A prostate disorder was not manifested during service, 
and did not develop as a result of any incident during 
service to include in-service exposure to herbicides. 

3.  The veteran has never been diagnosed as having prostate 
cancer or any of the other listed disorders which may be 
presumed to have been due to exposure to herbicides.

4.  The veteran does not currently have any residuals of 
exposure to asbestos.

5.  A left lung fibrosis was not present during service, and 
did not result from any incident during service.



CONCLUSIONS OF LAW

1.  Prostatic enlargement was not incurred in or aggravated 
by service, and may not be presumed to have been due to 
herbicide exposure in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Left lung fibrosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
the claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing in connection 
with these issues.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
record includes VA and private medical treatment records.  
The Board also notes that the RO has obtained the service 
medical records.  The VA has obtained medical examinations 
and opinions to assess the nature and etiology of his 
disabilities.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as  
bronchiectasis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his record of service (DD-214) shows that he 
had service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

III.  Entitlement To Service Connection For Prostatic 
Enlargement,
 Claimed As A Result Of Exposure To Herbicides.

The veteran contends that service connection should be 
granted for prostatic enlargement because he developed that 
disorder as a result of exposure to herbicides during 
service. 

The Board has reviewed all evidence which is contained in the 
veteran's claims file.  His service medical records do not 
contain any references to any disorder of the prostate.  The 
report of a medical history given by the veteran in November 
1985 for the purpose of his retirement from service shows 
that he denied having frequent or painful urination.  The 
report of a medical examination conducted at that time shows 
that no genitourinary abnormalities were noted.  A urinalysis 
was negative.  

The earliest medical evidence demonstrating the presence of a 
disorder of the prostate is from many years after separation 
from service.  The report of a genitourinary examination 
conducted by the VA in June 1998 shows that the veteran 
reported complaints of urinary frequency, hesitancy, and a 
slow stream.  It was indicated that his history was negative 
for recurrent urinary tract infections, renal or bladder 
stones, hospitalization for urinary tract disease, or 
treatment for a malignancy.  He was on no medications.  The 
diagnosis was prostatic enlargement, exact etiology unknown.  

In summary, the evidence shows that a prostate disorder was 
not manifested during service, and did not develop as a 
result of any incident during service to include in-service 
exposure to herbicides.  The veteran has never been diagnosed 
as having prostate cancer or any of the other listed 
disorders which may be presumed to have been due to exposure 
to herbicides.  Accordingly, the Board concludes that 
prostatic enlargement was not incurred in or aggravated by 
service, and may not be presumed to have been due to 
herbicide exposure in service.

IV.  Entitlement To Service Connection For Left Lung 
Fibrosis,
 Claimed As A Result Of Asbestos Exposure.  

The veteran contends that service connection should be 
granted for left lung fibrosis because he developed that 
disorder as a result of exposure to asbestos during service. 

The veteran's service medical records are completely negative 
for complaints or diagnosis of a chronic lung disorder.  A 
service medical record dated in February 1964 shows that the 
veteran was treated for pneumonia, however he returned to 
duty, and there is no indication that it resulted in any 
residual problems.  Although a record dated in June 1976 
shows complaints of chest congestion which were attributed to 
cold syndrome, this does not demonstrate the presence of a 
chronic disorder.  A service medical record dated in April 
1982 shows that the veteran reported having chest discomfort, 
but after examination this was attributed to muscle pain.   

The report of a medical history given by the veteran in 
November 1985 for the purpose of his retirement from service 
shows that he denied having shortness of breath or a chronic 
cough.  Although he reported that he had chest pain when he 
smoked a lot, he said that it was relieved when he cut down.  
A chest X-ray was interpreted as showing no active pulmonary 
disease.  The report of a medical examination conducted at 
that time shows that no abnormality of the lungs or chest was 
noted.  

The earliest diagnosis of a chronic lung disorder was many 
years after the veteran's separation from service.  A VA 
radiology report dated in February 1995 shows that a chest x-
ray was interpreted as showing slight interstitial fibrosis 
of the left hilum which was probably an inflammatory 
residual.  A VA radiology report shows that a chest X-ray 
dated in October 1996 was interpreted as showing slight 
fibrosis of the left hilum area.  The diagnosis was minor 
abnormality.  An X-ray report dated in March 1998 contains 
the same information.  A record from the James L. Gordon 
Memorial Hospital dated in March 1998 shows that while being 
treated for dizziness, the veteran was referred to a 
pulmonologist for chronic lung disease.  It was noted that he 
had a positive history for exposure to asbestos.  He was 
started on medication.  The record does not, however, state 
that the lung disease was caused by the history of exposure 
to asbestos.  There is no medical evidence linking any 
current diagnosis to service.  The Board also notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Moreover, the evidence shows that veteran does not currently 
have any residuals of exposure to asbestos.  The report of a 
respiratory examination conducted by the VA in May 1998 shows 
that the veteran gave a history of having exposure to 
asbestos for nine years when he worked on a ship.  He claimed 
that he was involved in the direct handling of asbestos.  
Following examination, the diagnosis was history of asbestos 
exposure, no residuals noted.  The examiner noted that the 
veteran had residual fibrosis of the left peripheral area, 
but the exact etiology was unknown.  

Based on the foregoing evidence, the Board finds that a left 
lung fibrosis was not present during service, and did not 
result from any incident during service.  Accordingly, the 
Board concludes that a left lung fibrosis was not incurred in 
or aggravated by service.


ORDER

1.  Service connection for prostatic enlargement, claimed as 
a result of exposure to herbicides, is denied.

2.  Service connection for left lung fibrosis, claimed as a 
result of asbestos exposure, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

